                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                       )    CASE NO. 1:11CR24
                                                )
   Plaintiff,                                   )
                                                )
   v.                                           )    Judge Christopher A. Boyko
                                                )
DONTRAVAN WILLIAMS,                             )
                                                )
   Defendant.                                   )    ORDER
                                                )

         This matter was before the Court on July 25, 2019, for hearing on the

Government’s request for revocation of Defendant Dontravan Williams’ supervised release.

The Defendant was present and represented by counsel.

         A Supervised Release Violation hearing was held by Magistrate Judge Jonathan

D. Greenberg on June 24, 2019, at which time the Defendant Dontravan Williams admitted

to the New Law Conviction. The second violation Unlawful Possession of a Firearm and

Ammunition was dismissed by the Magistrate Judge. The Magistrate Judge issued a

Report and Recommendation on June 25, 2019. The Court adopts the Magistrate Judge’s

Report and Recommendation. The Court finds Defendant in violation and revokes

supervised release.

        The Defendant is sentenced to custody of Bureau of Prisons (BOP) for a term of

twenty four months, with credit to be given for time served in relation to this matter since

June 17, 2019. No further period of supervised release to follow.

        The Defendant is remanded to custody.

        IT IS SO ORDERED.


                                       s/ Christopher A. Boyko
DATED: July 26, 2019                   CHRISTOPHER A. BOYKO
                                       UNITED STATES DISTRICT JUDGE
